DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-14, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (USPGPUB DOCUMENT: 2017/0062347, hereinafter Kim).

Re claim 1 Kim discloses in Fig 1& 2B a semiconductor memory device, comprising:
a first impurity region(15A)[0102] and a second impurity region(15B)[0102] spaced apart in a semiconductor substrate(10)[0051];
a bit line(46/44/42) electrically connected to the first impurity region(15A)[0102];
a storage node contact(61)[0067] electrically connected to the second impurity region(15B)[0102];
an air gap(55) between the bit line(46/44/42) and the storage node contact(61)[0067];
a landing pad(63U) electrically connected to the storage node contact(61)[0067] (by way of 63L);
a buried dielectric pattern(70)[0073] on a sidewall of the landing pad(63U) and on the air gap(55); and
a spacer capping pattern(53) between the buried dielectric pattern(70)[0073] and the air gap(55) (53 is between 70/73 and 55 when viewed in the left to right direction).

Re claim 2 Kim discloses the semiconductor memory device of claim 1, further comprising:
a first spacer(51) and a second spacer(52) between the bit line(46/44/42) and the storage node contact(61)[0067],
wherein the first spacer(51) is adjacent to a sidewall of the bit line(46/44/42), the second spacer(52) is adjacent to a sidewall of the storage node contact(61)[0067], and the air gap(55) is between the first spacer(51) and the second spacer(52).

Re claim 3 Kim discloses the semiconductor memory device of claim 1, wherein the spacer capping pattern(53 may include silicon boronitride (SiBN))[0079] and the buried dielectric pattern(70 may include silicon nitride (SiN))[0127] include different materials.

Re claim 4 Kim discloses the semiconductor memory device of claim 1, wherein the spacer capping pattern(53 may include silicon nitride (SiN) )[0132] includes a dielectric material.

Re claim 5 Kim discloses the semiconductor memory device of claim 2, wherein a lowermost surface of the spacer capping pattern(53) is above a level of a top surface of the bit line(46/44/42), and
an uppermost surface of the first spacer(51) is above the level of the lowermost surface of the spacer capping pattern(53).

Re claim 6 Kim discloses the semiconductor memory device of claim 1, wherein a top surface of the storage node contact(61)[0067] is below than a level of a lowermost surface of the spacer capping pattern(53).

Re claim 7 Kim discloses the semiconductor memory device of claim 1, further comprising:
a conductive barrier layer(63L)[0123] between the storage node contact(61)[0067] and the landing pad(63U), wherein the conductive barrier layer(63L)[0123] is in contact with the spacer capping pattern(53).

Re claim 10 Kim discloses in Fig 1 & 2B a semiconductor memory device, comprising:
a first impurity region(15A)[0102] in a semiconductor substrate(10)[0051];
a plurality of second impurity region(15B)[0102]s in the semiconductor substrate(10)[0051] and spaced apart from each other across the first impurity region(15A)[0102] (since left Fig 2B is a longitudinal cross-sectional view taken along line I-I′ of Fig 1, this may be interpreted as a plurality of second impurity regions in the semiconductor substrate and spaced apart from each other across the first impurity region);
a bit line(46/44/42) electrically connected to the first impurity region(15A)[0102];
a plurality of storage node contact(61)[0067]s electrically connected to corresponding second impurity region(15B)[0102]s;
a plurality of air gap(55)s on opposite sides of the bit line(46/44/42), each of the air gap(55)s being between the bit line(46/44/42) and a corresponding one of the storage node contact(61)[0067]s;
a plurality of landing pad(63U)s electrically connected to corresponding storage node contact(61)[0067]s (by way of 63L);
a buried dielectric pattern(70)[0073] between the landing pad(63U)s and on one of the air gap(55)s; and
a spacer capping pattern(53) between the buried dielectric pattern(70)[0073] and the one of the air gap(55)s (53 is between 70/73 and 55 when viewed in the left to right direction).

Re claim 11 Kim discloses the semiconductor memory device of claim 10, wherein each one of the plurality of air gap(55)s comprises:
a first air gap(55) between the bit line(46/44/42) and one of the storage node contact(61)[0067]s, wherein the first air gap(leftmost 55) being not covered by the spacer capping pattern(53); and
a second air gap(55) between the bit line(46/44/42) and another one of the storage node contact(61)[0067]s, wherein the second air gap(rightmost 55) is covered by the spacer capping pattern(53).

Re claim 12 Kim discloses the semiconductor memory device of claim 10, wherein the spacer capping pattern(53 may include silicon boronitride (SiBN))[0079] and the buried dielectric pattern(70 may include silicon nitride (SiN))[0127] include different materials.

Re claim 13 Kim discloses the semiconductor memory device of claim 10, wherein the spacer capping pattern(53 may include silicon nitride (SiN) )[0132] includes a dielectric material.

Re claim 14 Kim discloses the semiconductor memory device of claim 10, wherein respective top surfaces of the plurality of storage node contact(61)[0067]s are disposed below a lowermost surface of the spacer capping pattern(53).


Re claim 19 Kim discloses in Fig 1 & 2B a semiconductor memory device, comprising:
a first impurity region(15A)[0102] in a semiconductor substrate(10)[0051];
a plurality of second impurity region(15B)[0102]s in the semiconductor substrate(10)[0051] and spaced apart from each other across the first impurity region(15A)[0102];
a bit line(46/44/42) electrically connected to the first impurity region(15A)[0102];
a plurality of storage node contact(61)[0067]s electrically connected to corresponding second impurity region(15B)[0102]s;
a plurality of air gap(55)s on opposite sides of the bit line(46/44/42), each of the air gap(55)s being between the bit line(46/44/42) and a corresponding one of the storage node contact(61)[0067]s;
a plurality of landing pad(63U)s electrically connected to corresponding storage node contact(61)[0067]s (by way of 63L);
a buried dielectric pattern(70)[0073] between the landing pad(63U)s and on one of the air gap(55)s;
a spacer capping pattern(53) between the buried dielectric pattern(70)[0073] and the one of the air gap(55)s (53 is between 70/73 and 55 when viewed in the left to right direction); and
a first spacer(51) and a second spacer(52) spaced apart from each other across each one of the plurality of air gap(55)s,
wherein the first spacer(51) is adjacent to the bit line(46/44/42), the second spacer(52) is adjacent to the storage node contact(61)[0067], a lowermost surface of the spacer capping pattern(53) is above a top surface of the bit line(46/44/42), and an uppermost surface of the first spacer(51) is above the lowermost surface of the spacer capping pattern(53).

Re claim 20 Kim discloses the semiconductor memory device of claim 19, wherein a top surface of the second spacer(52) is above a top surface of the bit line(46/44/42), and a top surface of the first spacer(51) is above the top surface of the second spacer(52).




Claim Objections
Claim 8 (and dependent claim 9) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 8 would be allowable based on the following limitation: wherein the buried dielectric pattern includes an upper buried dielectric pattern and a lower buried dielectric pattern, the spacer capping pattern is between the lower buried dielectric pattern and the air gap, and the spacer capping pattern extends along a lateral surface of the lower buried dielectric pattern to contact a bottom surface of the upper buried dielectric pattern.

Claim 15 (and dependent claims 16-18) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 15 would be allowable based on the following limitation: wherein the buried dielectric pattern includes an upper buried dielectric pattern and a lower buried dielectric pattern, the spacer capping pattern is between the lower buried dielectric pattern and the air gap, and the spacer capping pattern extends along a lateral surface of the lower buried dielectric pattern to contact a bottom surface of the upper buried dielectric pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819